Exhibit 10.13


[ex10132016executivebo_image1.gif]
 
2016 Executive Bonus Plan

--------------------------------------------------------------------------------






This plan document outlines the Blucora Executive Bonus Plan (the “Plan”) for
calendar year 2016. To the extent any provision of this Plan conflicts with any
provision of an Executive’s employment agreement, then such employment agreement
will control.


PLAN OBJECTIVES
•
Provide variable pay opportunities and targeted total cash compensation that are
(a) aligned with key financial drivers, and (b) otherwise consistent with the
total cash compensation philosophy outlined from time to time by the
Compensation Committee of the Compensation Committee of Blucora’s Board of
Directors (“Compensation Committee”).

•
Increase the competitiveness of executive pay without increasing fixed costs,
making bonus payments contingent upon organizational and individual success.

•
Create internal consistency and standard guidelines among the executive peer
group.





EFFECTIVE PERIOD
The Plan is effective for calendar year 2016 and may be changed at any time at
the sole discretion of the Compensation Committee.


PARTICIPATION ELIGIBILITY, BONUS TARGETS AND PAYOUT TIMING
The positions eligible for participation in the Plan are listed in the table
below. Each participant’s annual bonus target, which is stated as a percentage
of annual base salary, is also set forth in the table below. If the executive
leadership team changes, any additions to the Plan will be recommended by the
CEO and approved by the Compensation Committee. Payment of bonuses awarded under
this Plan will be made annually, following the conclusion of the calendar year.


Job Title
Target Bonus %
President and Chief Executive Officer
100%
Chief Financial Officer and Treasurer
60%
Chief Legal and Administrative Officer
60%
Executive Vice President, Human Resources
35%
President, TaxACT
60%
President and Chief Executive Officer, HD Vest
100%
President, InfoSpace*
60%
President, Monoprice*
60%

* Paid pro rata upon close of the sale of such business unit, subject to the
sole discretion of the Compensation Committee


PLAN DESIGN
The Plan includes financial performance components and a discretionary component
that is based on individual objectives and the CEO’s (or, with respect to the
CEO, the Compensation Committee’s) subjective evaluation of that individual’s
performance. The financial performance components and the weighting of the
discretionary component differ among plan participants as noted in the table
below.




 


--------------------------------------------------------------------------------

Page 1 of 1

--------------------------------------------------------------------------------



Job Title /
Financial Components
Discretionary
Bonus Payment Scale
BCOR Revenue
BCOR Adj EBITDA
Segment Revenue
Segment Income
Total Efiles
Fee Based Inflows
TTM Production Churn
New Advisors
Component
President and CEO / A
30%
50%*
 
 
 
 
 
 
20%
CFO and Treasurer / A
30%
50%*
 
 
 
 
 
 
20%
Chief Legal & Administrative Officer/A
30%
50%*
 
 
 
 
 
 
20%
EVP, Human Resources / A
30%
50%*
 
 
 
 
 
 
20%
Pres., TaxACT / A
 
 
20%
30%*
30%
 
 
 
20%**
Pres and CEO, HD Vest / A
 
 
20%
30%*
 
15%
5%
10%
20%**
Pres., InfoSpace / B
 
 
50%
50%*
 
 
 
 
 
Pres., Monoprice / B
 
 
50%
50%*
 
 
 
 
 



* Pre-bonus
** Discretionary component for Presidents of TaxAct and HD Vest tied to synergy
achievement


Each financial component may be achieved at a payout percentage ranging from 0
to 165% and the discretionary component may be achieved at a payout percentage
ranging from 0% to 100%, with the result that the aggregate maximum payout level
under the Plan for each executive is 152%. The relevant Executive Bonus Payment
Scale set forth in the Bonus Scales section is applied to determine the payout
percentage of the financial performance components. The financial performance
component targets at 100% match the corresponding operating plans for HDV,
TaxAct and corporate opex approved by the Board of Directors. The level of
achievement of the discretionary component is subjectively determined on an
annual basis by the CEO (or, with respect to the CEO, by the Compensation
Committee). Efile targets shall be adjusted based on actual overall market
performance relative to the assumptions for overall market performance in the
budget model.




Financial Targets


The financial performance components used to determine the bonus achievement are
defined below. All components that are subject to normalization (e.g., removal
of non-recurring expenses and/or revenue) shall only be so adjusted by the
Compensation Committee, in its sole discretion.




•
BCOR Revenue: Consolidated, externally reported Revenue

•
BCOR Adjusted EBITDA: Consolidated, externally reported EBITDA, normalized for
internally developed software and other non-operational items


--------------------------------------------------------------------------------

Blucora 2016 Executive Bonus Plan    Page 2 of 2

--------------------------------------------------------------------------------



•
Segment Revenue or Income (as applicable): Externally reported Income or Revenue
for the applicable segment, with Income normalized for internally developed
software and other non-operational items

•
Total Efiles: Combination of: 1) number of online and desktop accepted efiles
generated through the consumer tax preparation site/software during the IRS
designated filing season, AND 2) accepted efiles generated through the
professional tax preparation software during the IRS designated filing season

•
Fee Based Inflows: Actual new fee based assets relative to plan

•
TTM Production Churn: Sum of the annualized production loss associated with
advisor terminations in the calendar year, measured based on the calendar month
the termination occurred, using the trailing twelve month total production

•
New Advisors: Actual new advisors onboarded onto the HD Vest platform relative
to plan



Bonus Scales


The applicable Executive Bonus Payment Scale below will be used to calculate the
available amounts to be paid to each executive based on the financial
performance components.




Executive Bonus Payment Scale A (BCOR, TaxAct, HD Vest)
Bonus Level
Financial Performance vs. Target
Bonus Payout Percentage
Added Payout Rate
Per 1% Attainment
Below Minimum
0% - 89%
0.0%
----
Decelerated
90% - 94%
50.0% - 86%
9.0%
1:1
95% - 105%
95% - 105.0%
----
Accelerated
106% - 110%
117.0% - 165.0%
12.0%
Maximum
> 110%
Capped at 165.0%
----





Executive Bonus Payment Scale B (InfoSpace, Monoprice)
Performance Level
Financial Performance vs. Target
Bonus Achievement Percentage
Added Payout Rate
Per 1% Attainment
Below Minimum
0% - 89%
0.0%
----
Decelerated
90% - 99%
50.0% - 95.0%
5.0%
1:1
100% - 150%
100% - 150.0%
----
Maximum
> 150%
Capped at 150.0%
----









--------------------------------------------------------------------------------

Blucora 2016 Executive Bonus Plan    Page 3 of 3

--------------------------------------------------------------------------------





•
Rounding. Performance results will be rounded up to the nearest whole percentage
point. For example, if the calculated performance achievement percentage is
79.1%, it will be rounded up to 80%.

•
Performance Thresholds. There will be no payout for a financial performance
component if the minimum specified threshold is not achieved. However, if the
threshold for one financial performance component is not achieved, a bonus may
still be earned on the other financial performance component(s), provided
performance for that measure achieves the applicable threshold. The
discretionary component is independent of the financial performance components,
and may be awarded whether or not the threshold for any financial performance
components has been met.

•
Acceleration Below and Above Target. For determining bonus achievement
percentage where a range is indicated in the financial performance vs. target
column, the whole percentage point of financial performance achieved is mapped
to the corresponding bonus achievement percentage using a linear scale between
the low and high points in the range.



EMPLOYMENT REQUIREMENTS
In order to be eligible for a bonus payment under the Plan, and for a bonus to
be considered earned under the Plan, participants must be employed at the end of
the fiscal year; provided, however, that if a participant’s employment is
terminated during the year “without Cause” or by the participant for “Good
Reason” or due to “Constructive Termination” as such terms are defined in the
applicable participant’s employment agreement, then the participant will be
entitled to accrued bonus as of the date of his or her termination. Accrued
bonus will be calculated as (a) pro-rata achievement of financial performance
components based on the then-current annual forecast and (b) pro-rata
achievement of the discretionary component at the level communicated at the
conclusion of the semi-annual measurement period, or with respect to any
measurement period that has not yet been completed and communicated, achievement
of the discretionary component at the level subjectively determined by the CEO
(or, with respect to the CEO, the Compensation Committee).


APPROVAL
All bonus payments made to executives will be submitted to the Compensation
Committee for final approval. The Compensation Committee may adjust the final
bonus amount as it deems appropriate. The Committee has sole discretion to
adjust bonus awards to reflect changes in the industry, company, the executive’s
job duties or performance, or any other circumstance the Committee determines
should impact bonus awards.


--------------------------------------------------------------------------------

Blucora 2016 Executive Bonus Plan    Page 4 of 4